Case: 17-14881   Date Filed: 05/23/2018   Page: 1 of 5


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14881
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:08-cr-14014-JEM-2



UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,

                                   versus

REX PALMER ALEXANDER,

                                                      Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 23, 2018)

Before JULIE CARNES, JILL PRYOR and HULL, Circuit Judges.

PER CURIAM:
               Case: 17-14881    Date Filed: 05/23/2018    Page: 2 of 5


      Rex Palmer Alexander appeals the sentence a district court imposed when he

violated the conditions of his supervised release. After careful review, we affirm.

      Alexander completed a term of incarceration on drug-related charges and

began a six year term of supervised release. One condition of Alexander’s release,

based on his history of drug addiction, was that he undergo drug screening. In the

months that followed, Alexander continued to display signs of substance abuse; in

response, the district court modified the conditions of his release three times,

adding conditions that Alexander participate in a cognitive behavioral therapy

program (which he completed) and a residential drug treatment program.

      Alexander’s difficulties persisted, and the probation office petitioned the

district court for revocation of his supervised release. The probation office alleged

that Alexander had tested positive for methamphetamine ten times between April

and June 2017 and had failed to participate in the residential drug treatment

program (Alexander had left treatment after a few days). At initial proceedings

before a magistrate judge, Alexander requested that he be placed in a faith-based

residential drug treatment program rather than detained in a carceral environment.

He acknowledged, however, that the treatment program was operated by

unlicensed drug counselors. The magistrate judge denied the request, and the

district court affirmed.




                                          2
                 Case: 17-14881        Date Filed: 05/23/2018       Page: 3 of 5


      The district court thereafter conducted an evidentiary hearing at which

Alexander admitted to the violations. After adjudicating him in violation of the

terms of his supervised release, the district court calculated an advisory guidelines

range of 12 to 18 months’ imprisonment. Alexander agreed with the calculation

but asserted several factors in mitigation of the sentence he faced. He argued that

he had gone without any violation of supervised release for more than 18 months

before testing positive for methamphetamine. He acknowledged that he had a drug

addiction program and that he needed treatment. He said his relapse was

precipitated by stress associated with the death of his father and the impending

arrival of his first child. He explained that he left the residential drug treatment

program because people in the program were actively using drugs and offering

drugs to him.

      The district court imposed a sentence of 12 months’ imprisonment. The

district court explained that Alexander’s multiple positive drug tests were troubling

and opined that Alexander “[didn’t] do supervised release very well.” Doc. 300 at

5. 1 Given “the statements [sic] of all the parties”—including Alexander’s, in

which he expressed remorse for his drug use and resolve to end it—and “the

information contained in the violation report,” which detailed Alexander’s multiple




      1
          “Doc. #” refers to the numbered entry on the district court’s docket.
                                                 3
                Case: 17-14881        Date Filed: 05/23/2018       Page: 4 of 5


positive drug tests, the court “determined that a sentence within the guideline range

[was] appropriate.” Id. at 9-10.

       On appeal, Alexander challenges the substantive reasonableness of this

sentence. We review the reasonableness of a sentence, including one imposed

upon the revocation of supervised release, for an abuse of discretion. United States

v. Irey, 612 F.3d 1160, 1188-89 (11th Cir. 2010) (en banc); United States v.

Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006). Although a district court

imposing a sentence for violating terms of supervised release generally must

consider the factors delineated in 18 U.S.C. § 3553(a),2 this Court has held that

where revocation of supervised release is mandatory, the district court is not

required to consider the § 3553(a) factors in imposing a sentence. United States v.

Brown, 224 F.3d 1237, 1241 (11th Cir. 2000), abrogated in part on other grounds

by Tapia v. United States, 564 U.S. 319 (2011).

       Revocation of supervised release was mandatory in Alexander’s case

because he violated a condition of his supervised release by “test[ing] positive for

illegal controlled substances more than 3 times over the course of 1 year.” 18

U.S.C. § 3583(g)(4). Thus, the district court was not required to consider the

§ 3553(a) factors. Brown, 224 F.3d at 1241. The district court was, however,
       2
         These include the nature and circumstances of the offense and history and
characteristics of the defendant; the need for the sentence imposed to afford adequate deterrence
to criminal conduct, to protect the public from further crimes by the defendant, and to provide
the defendant with needed educational or vocational training; and the kinds of sentences
available and established sentencing ranges. See 18 U.S.C. § 3553(a)(1)-(4).
                                                4
              Case: 17-14881     Date Filed: 05/23/2018    Page: 5 of 5


required to “consider whether the availability of appropriate substance abuse

treatment programs, or [Alexander’s] current or past participation in such

programs, warrant[ed] an exception” to the mandatory revocation rule. 18 U.S.C.

§ 3583(d). Considering the record as a whole, it is apparent that the district court

complied with this requirement. The district court repeatedly modified the terms

of Alexander’s supervised release to address his substance abuse and treatment

needs, including by requiring him to complete cognitive behavioral therapy and a

residential drug treatment program. These attempts reflect the district court’s

careful consideration of substance abuse treatment programs and Alexander’s past

participation in them before imposing a term of incarceration. It is true that the

district court denied Alexander’s request to be placed in a faith-based residential

treatment program. But given Alexander’s repeated positive drug tests and

acknowledgement that the counselors at his desired treatment center were

unlicensed, we can discern no abuse of discretion in the district court’s refusal to

grant Alexander’s request.

      Because the district court was not required to consider the § 3553(a) factors

and the record makes clear that it considered drug treatment programs as a possible

exception to revocation of supervised release, we affirm the 12-month sentence the

district court imposed.

      AFFIRMED.


                                          5